Title: To Benjamin Franklin from Jonathan Loring Austin, 17 October 1780
From: Austin, Jonathan Loring
To: Franklin, Benjamin


Sir,
Nantes 17 October 1780
The Nature of my Errand to Europe I had the Honor to communicate to your Excellency soon after my Arrival, the Difficulties which have occur’d to accomplish it if possible, have verified your Predictions. Altho’ disappointed & often mortified in every Attempt I have made to execute this Commission entrusted to me by the State, my Anxiety was however greatly alleiviated on the Receipt of a Letter from the Committee of foreign Affairs, ordering me to freight their Goods, as the Ship they proposed sending out was detain’d for the protection of the Trade. Contrary to my Expectations the Ship Mars Capt Sampson has arrived here at a critical Season of the Year, not only to receive a Cargo of Cloathing, the State was too sanguine I had procured, but I am order’d to give her every necessary Supply, & to pay the Crew a proportion of their Wages. Situated as I am its impossible for me to answer their Expectations, & unless I can procure a Freight for her, she must return charged with a heavy Debt, & to detain her here any considerable time to accomplish this only point, would not perhaps be adequate to the Expence. Since my Arrival my Friend Mr Williams has informed me of a Quantity of Warlike Stores, laying here, belonging to the United States. I beg leave to refer your Excellency to a Letter he now writes you respecting them. Should you consent to send them to America, I should be glad to take on Board the Ship Mars such a Quantity as could be conveniently ship’d, & at a Freight to be paid here, which shall be deemed equitable, this I imagine will be more satisfactory than to leave it for future decission— These Goods are of such a sort that Vessels in general would not incline to take them on Freight, & probably a better Opportunity to ship them will not soon offer. I therefore doubt not, as your Excellency can herein serve the State of Massachusetts Bay & the Continent in general, you will please to give the necessary Orders for shipping them—

I shall be carefull to enclose your Excellency by this or next Post a Draft on Paris for the Money you was pleased to lend me & am with the greatest Respect Your Excellency’s Most Obedient & very humble Servant
Jona. Loring Austin
His Excellency Dr Franklin—
 
Notation: J. L. Austin. Nantes Oct 17. 80
